

	

		II

		109th CONGRESS

		1st Session

		S. 1986

		IN THE SENATE OF THE UNITED STATES

		

			November 9, 2005

			Mr. Allard introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide for the coordination and use of the National

		  Domestic Preparedness Consortium by the Department of Homeland Security, and

		  for other purposes.

	

	

		1.National domestic

			 preparedness consortium

			(a)In

			 GeneralTitle V of the Homeland Security Act of 2002 (6 U.S.C.

			 311 et seq.) is amended by adding at the end the following:

				

					512.National

				Domestic Preparedness Consortium

						(a)In

				generalThe National Domestic Preparedness Consortium shall

				consist of—

							(1)the Center for

				Domestic Preparedness;

							(2)the National

				Energetic Materials Research and Testing Center, New Mexico Institute of Mining

				and Technology;

							(3)the National

				Center for Bio-Medical Research and Training, Louisiana State

				University;

							(4)the National

				Emergency Response and Rescue Training Center, Texas A&M University;

							(5)the National

				Exercise, Test, and Training Center, Nevada test site; and

							(6)the

				Transportation Technology Center in Pueblo, Colorado.

							(b)Use of

				ConsortiumTo the fullest extent possible, the Under Secretary

				for Emergency Preparedness and Response shall use the Consortium members,

				including the facilities, resources, and expertise of Consortium members, to

				support cooperative programs to achieve cost-effective delivery of equipment,

				technical assistance, training, and situational exercises. To maximize training

				accessibility, multiple facilities and expertise of the Consortium members

				shall be used, requiring parallel efforts to be coordinated between the

				Department and Consortium members.

						(c)Authorization

				of appropriationsThere are authorized to be appropriated such

				sums as necessary to carry out this

				section.

						.

			(b)Technical and

			 Conforming Amendment

				(1)Table of

			 contentsThe table of contents under section 1(b) of the Homeland

			 Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the item

			 relating to section 509 the following:

					

						

							Sec. 510. Procurement of security

				countermeasures for strategic national stockpile.

							Sec. 511. Urban and other high risk area

				communications capabilities.

							Sec. 512. National Domestic Preparedness

				Consortium.

						

						.

				(2)RedesignationThe

			 second section 510 of the Homeland Security Act of 2002 (6 U.S.C. 321)

			 (relating to urban and other high risk area communications capabilities) is

			 redesignated as section 511.

				

